EXHIBIT 10.37

 

AMENDMENT TO THE

MANAGEMENT STOCKHOLDERS’ AGREEMENT

 

This Amendment to the Management Stockholders’ Agreement (the “Amendment”) is
made effective as of January 1, 2009, by and between Neiman Marcus, Inc., a
Delaware corporation (formerly known as Newton Acquisition, Inc.) (the
“Company”), the Majority Stockholders (as listed on Schedule A) and the
Management Stockholders (as listed on Schedule B).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Majority Stockholder and the Management Stockholder
entered into the Management Stockholders’ Agreement (the “Agreement”) effective
as of October 6, 2005; and

 

WHEREAS, the Company, the Majority Stockholder and the Management Stockholder
now desire to amend the Agreement for compliance with Internal Revenue Code
Section 409A and the Treasury Regulations thereunder, and to make certain other
changes;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 9, the Agreement
is amended as follows:

 

1.             The Agreement is hereby amended such that the term “Company”
shall mean Neiman Marcus, Inc.

 

2.             Section 1(j) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(j)            “Fair Market Value” shall mean, as of any date:

 

i.              for Common Stock not readily tradable on an established
securities market (as determined in accordance with Treas. Reg. §§
1.409A-1(b)(5)(vi)(G) and 1.409A-1(k)), the value per share of Common Stock as
determined in good faith by the Board and based upon the reasonable application
of a reasonable valuation method in accordance with Treas. Reg. §
1.409A-1(b)(5)(iv)(B); or

 

ii.             for Common Stock readily tradable on an established securities
market (as determined in accordance with Treas. Reg. §§
1.409A-1(b)(5)(vi)(G) and 1.409A-1(k)), (i) the closing price on such day of a
share of Common Stock as reported on the principal securities exchange on which
shares of Common Stock are then listed or admitted to trading or (ii) if not so
reported, the average of the closing bid and ask prices on such day as reported
on the National Association of Securities Dealers Automated Quotation System or
(iii) if not so reported, as furnished by any member of the National Association
of Securities Dealers, Inc. (“NASD”) selected by the Board.  The Fair Market
Value of a share of Common Stock as of any such date on which the applicable
exchange or inter-dealer quotation system through which trading in the Common
Stock regularly occurs is closed shall be the Fair Market Value determined
pursuant to the preceding sentence as of

 

--------------------------------------------------------------------------------


 

the immediately preceding date on which the Common Stock is traded, a bid and
ask price is reported or a trading price is reported by any member of NASD
selected by the Board.  In the event that the price of a share of Common Stock
shall not be so reported or furnished, the Fair Market Value shall be determined
in good faith by the Board and based upon any other reasonable method using
actual transactions in such Common Stock as reported by any member of NASD
selected by the Board.  However, the Fair Market Value of Common Stock readily
tradable on an established securities market shall in all events be determined
in a manner which satisfies the requirements of Treas. Reg. §
1.409A-1(b)(5)(iv)(A).

 

The right to an Outside Appraisal provided for in Sections 3(b)(ii) and
3(c)(ii) shall not apply to Common Stock readily tradable on an established
securities market.

 

3.             Except as otherwise specifically set forth herein, all other
terms and conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on this the 10th day of December, 2008.

 

 

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/  Nelson A. Bangs

 

Name:

 

 

Nelson A. Bangs

 

Title:

 

 

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

MAJORITY STOCKHOLDERS

 

 

 

 

 

NEWTON HOLDING, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Clive Bode

 

Title:

 

 

Partner and General Counsel

 

 

 

 

 

 

 

 

 

TPG NEWTON III LLC

 

By:

 

 

TPG Partners III, L.P., its Managing
Member

 

By:

 

 

TPG GenPar III, L.P., its General Manager

 

By:

 

 

TPG Advisors III, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/  Clive Bode

 

Title:

 

 

Partner and General Counsel

 

 

 

 

 

 

 

 

 

TPG PARTNERS IV, L.P.

 

By:

 

 

TPG GenPar IV, L.P., its General Partner

 

By:

 

 

TPG Advisors III, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/  Clive Bode

 

Title:

 

 

Partner and General Counsel

 

 

 

 

 

 

 

 

 

TPG NEWTON CO-INVEST I LLC

 

By:

 

 

TPG GenPar IV, L.P., its Managing Member

 

By:

 

 

TPG Advisors IV, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/  Clive Bode

 

Title:

 

 

Partner and General Counsel

 

 

 

 

 

 

 

 

 

WARBURG PINCUS PRIVATE

 

 

 

 

EQUITY VIII, L.P.

 

By:

 

 

Warburg Pincus Partners, LLC, its
General Partner

 

By:

 

 

Warburg Pincus & Co., its Managing Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/  Kewsong Lee

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS NETHERLANDS

 

 

 

 

PRIVATE EQUITY VIII C.V.I.

 

By:

 

 

Warburg Pincus Partners, LLC, its
General Partner

 

3

--------------------------------------------------------------------------------


 

 

By:

 

 

Warburg Pincus & Co., its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/  Kewsong Lee

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS GERMANY

 

 

 

 

PRIVATE EQUITY VIII K.G.

 

By:

 

 

Warburg Pincus Partners, LLC, its
General Partner

 

By:

 

 

Warburg Pincus & Co., it Managing
Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Kewsong Lee

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS PRIVATE
EQUITY IX, L.P.

 

By:

 

 

Warburg Pincus IX LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Kewsong Lee

 

Title:

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

MANAGEMENT STOCKHOLDERS

 

 

By:

 

 

/s/ Gerald A. Barnes

 

Name:

 

 

Gerald A. Barnes

 

 

 

 

 

 

By:

 

 

/s/ Steven P. Dennis

 

Name:

 

 

Steven P. Dennis

 

 

 

 

 

 

By:

 

 

/s/ Jeanie Galvin

 

Name:

 

 

Jeanie Galvin

 

 

 

 

 

 

By:

 

 

/s/ Ronald H. Goddard

 

Name:

 

 

Ronald H. Goddard

 

 

 

 

 

 

By:

 

 

/s/ James J. Gold

 

Name:

 

 

James J. Gold

 

 

 

 

 

 

By:

 

 

/s/ Neva L. Hall

 

Name:

 

 

Neva L. Hall

 

 

 

 

 

 

By:

 

 

/s/ Mary V. Hershey

 

Name:

 

 

Mary Virginia Hershey

 

 

 

 

 

 

By:

 

 

/s/ Brendan L. Hoffman

 

Name:

 

 

Brendan L. Hoffman

 

 

 

 

 

 

By:

 

 

/s/ Wayne A. Hussey

 

Name:

 

 

Wayne A. Hussey

 

 

 

 

 

 

By:

 

 

/s/ Jonathan Joselove

 

Name:

 

 

Jonathan Joselove

 

 

 

 

 

 

By:

 

 

/s/ Karen W. Katz

 

Name:

 

 

Karen W. Katz

 

 

 

 

 

 

By:

 

 

/s/ Lisa M. Kazor

 

Name:

 

 

Lisa M. Kazor

 

 

 

 

 

 

By:

 

 

/s/ Steven Kornajcik

 

Name:

 

 

Steven Kornajcik

 

 

 

 

 

 

By:

 

 

/s/ Thomas Lind

 

Name:

 

 

Thomas Lind

 

 

 

 

 

 

By:

 

 

/s/ Marita O’Dea Glodt

 

Name:

 

 

Marita O’Dea Glodt

 

5

--------------------------------------------------------------------------------


 

 

By:

 

 

/s/ Ann S. Paolini

 

Name:

 

 

Ann S. Paolini

 

 

 

 

 

 

By:

 

 

/s/ J. Russell Patrick

 

Name:

 

 

John Russell Patrick

 

 

 

 

 

 

By:

 

 

/s/ Gregory G. Shields

 

Name:

 

 

Gregory G. Shields

 

 

 

 

 

 

By:

 

 

/s/ Stacie R. Shirley

 

Name:

 

 

Stacie R. Shirley

 

 

 

 

 

 

By:

 

 

/s/ James E. Skinner

 

Name:

 

 

James E. Skinner

 

 

 

 

 

 

By:

 

 

/s/ Margaret E. Spaniolo

 

Name:

 

 

Margaret E. Spaniolo

 

 

 

 

 

 

By:

 

 

/s/ Thomas P. Stangle

 

Name:

 

 

Thomas P. Stangle

 

 

 

 

 

 

By:

 

 

/s/ T. Dale Stapleton

 

Name:

 

 

T. Dale Stapleton

 

 

 

 

 

 

By:

 

 

/s/ Ann Stordahl

 

Name:

 

 

Ann Stordahl

 

 

 

 

 

 

By:

 

 

/s/ Burton M. Tansky

 

Name:

 

 

Burton M. Tansky

 

 

 

 

 

 

By:

 

 

/s/ Kim Yee

 

Name:

 

 

Kim Yee

 

 

 

 

 

 

 

 

 

TANSKY 2007 CHILDREN AND
GRANDCHILDREN TRUST

 

 

 

 

 

 

By:

 

 

/s/ Eva T. Blum

 

Name:

 

 

Eva T. Blum, Trustee

 

 

 

 

 

 

 

 

 

KATZ 2008 IRREVOCABLE TRUST

 

 

 

 

 

 

By:

 

 

/s/ Mary Ann Mihalopoulos

 

Name:

 

 

Mary Ann Mihalopoulos, Trustee

 

6

--------------------------------------------------------------------------------